                          Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 1 of 18
                                                                                                                                             FILED
    AO 106 (Rev. 04/ 10) Application for a Search Warrant                                                                             U.S. District Court
                                                                                                                                      District of Kansas

                                                  UNITED STATES DISTRICT COURT                                                          MAY 30 2019
                                                                               for the
                                                                                                                                            ourt
                                                                        District of Kansas                                      __.....__ _ _ Deputy Clerk
In the Matter of the Search of:                                                           }
(Bri~(lydescribe the property   to   be searched or identify i/1e                         }          Case No .
person by name and address)
                                                                                          }
930 N. Yale Avenue, Wichita, Kansas 67208, is a single story residential      }
home, located on the notiheast comer of Yale Avenue and Mossman Street.
The RESIDENCE has a detached garage, located on the east side of the          }
residence, and a detached shed in the backyard, which is on the north side of
the prope1iy. See Attachment "A", photographs of property to be searched.

                                                         APPLICATION FOR A SEARCH WARRANT

            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of pe1j ury that I have reason to be! ieve that on the fol lowing person or property (ident!fj' the person or describe the property
    to be searched and gire its locatio11):
930 N. Yale Avenue, Wichita, Kansas 67208, is a single story residential home, located on the northeast comer of Yale Avenue
and Mossman Street. The RESIDENCE has a detached garage, located on the east side of the residence, and a detached shed in
the backyard, which is on the notth side of the prope1iy. See Attachment "A", photographs of property to be searched.

    located in the DISTRICT OF KANSAS , there is now concealed                           (identifi' the person or describe the property to be sei~edJ:
                                                                        See Attachment "B"


               The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or 111ore):
                      ../ evidence of a crime;
                      ../ contraband, fruits of crime, or other items illegally possessed ;
                      ../ property designed for use, intended for use, or used in committing a crime;
                           a person to be arrested or a person who is unlawfully restrained.

               The search is related to a violation of:
                  Code Section                                                                Offense Description
               21 USC§§ 841 and 846                                 Possess with Intent to Distribute/Conspiracy to Distribute Controlled Substances
               21 USC§ 843(b)                                       unlawful use of a communication device to facilitate a dmg trafficking crime
               18 USC § § 922 and 924                               Felon in possession of a firearm/Possess in furtherance of a drug trafficking crime
               The application is based on these fa9s :
                                                                                                      See Attached Affidavit
               ./ Continued on the attached sheet.
                     Delayed notice of___ days (give exact ending date if more than 30 days :_ _ _ _ _ _ ) is requested
                     under 18 U.S .C. § 3103a, the basis of which is set fo1th on the attached sheet.



                                                                                                               Applicant's signature




   Sworn to before me and signed in my presence.


   Date:


   City and state: Wichita, Kansas
                                                                                                               Printed name and title
Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 2 of 18




                     ATTACHMENT "A"



PHOTOGRAPHS OF REAL PROPERTY TO BE SEARCHED




                         Page 14of17
Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 3 of 18




                         Page 15of17
Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 4 of 18




                         Page 16of17
     Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 5 of 18




                                ATTACHMENT "B"


ITEMS TO BE SEIZED

The following are descriptions of the property or items to be seized:

1.       Indicia of occupancy, residency, and/or ownership of the premises;

2.       Unknown quantity of marijuana


3.       Any other illicit drug(s)


4.       Packaging material, scales and paraphernalia used in the illicit sales of marijuana
         and any other illicit drug( s)
5.       U.S. cash or cunency;

6.       Digital devices and media used in the commission or furtherance of the
         aforementioned criminal offenses and/or evidencing, related to, or referencing the
         commission of the aforementioned criminal offenses. Digital device(s) includes,
         but is not limited to desktop computers, laptop computers, notebook computers,
         electronic tablets, cellular telephones, and surveillance equipment. This search
         warrant authorizes the off-site forensic examination of these items for evidence
         associated with the crimes described in the affidavit.


7.       Firearms and ammunition used in connection with the sale of marijuana




                                     Page 17of17
         Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 6 of 18




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS


                                                      )
IN THE MATTER OF THE SEARCH OF                        )
THE PREMISES OF                                       )
930 N. YALE AVENUE                                    )
WICHITA, KANSAS 67208                                 )
                                                      )


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Cameron Heath, Special Agent for the Federal Bureau of Investigation, being duly

sworn, state the following :

                                        INTRODUCTION

        1.     This Affidavit is offered in suppo1i of an Application for a search warrant for the

search of the premises of 930 N. Yale Avenue, Wichita, Kansas 67208 (hereinafter

"RESIDENCE"). Three photographs of the RESIDENCE are provided in Attachment A. The

items that are the subject of the search and seizure applied for in this Affidavit are more

specifically described in Attachment B.

       2.      On May 17, 2019, Federal District Court Judge, John W. Broomes, of the District

of Kansas, signed a Title III Order, under case number 19-CM-60013-JWB, which authorized

agents of the FBI and other law enforcement personnel, under the direction of the FBI, the

authority to intercept wire communications (phone calls) to and from two cellular telephones

used by Dorzee Hill (HILL). The first phone number is (316) 928-6363 (hereinafter referred to as

Target Telephone 1), which is a phone number serviced by T-Mobile USA. The second phone

number is (316) 272-6628 (hereinafter referred to as Target Telephone 2), which is a phone

number serviced by Verizon Wireless. The Title III Order authorized law enforcement personnel


                                            Page 1of17
            Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 7 of 18




to intercept wire communications to and from Target Telephone 1 and Target Telephone 2

regarding the following federal offenses: possession of a controlled substance with intent to

distribute, and distribution of a controlled substance, in violation of Title 21, United States Code,

Section 84l(a)(l); conspiracy and attempt to possess with intent to distribute and distribution of

a controlled substance, in violation of Title 21, United States Code, Section 846; and unlawful

use of a communication facility to commit and facilitate the commission of drug trafficking

offenses, in violation of Title 21, United States Code, Section 843(b); possession of a firearm by

a convicted felon in violation of Title 18, United States Code, Section 922; possession of a

firearm during and in relation to and in furtherance of a drug trafficking crime in violation of

Title 18, United States Code, Section 924; and monetary laundering offenses under Title 18,

United States Code, Sections 1956 and 1957.

       3.       Based on my training and experience, and the facts set forth in this Affidavit,

there is probable cause to believe that evidence, fruits, and instrumentalities of violations of

federal law are located within the RESIDENCE. I am requesting authority to:

                a. Search the entire RESIDENCE;

                b. Open and search all compartments and/or containers (locked, sealed, or

                   otherwise) within the RESIDENCE where the items specified in Attachment

                   B may be found;

                c. To seize and/or examine all items listed in Attachment Bas evidence, fruits,

                   and instrumentalities of criminal activity.

       4.       I have been a Special Agent (SA) of the Federal Bureau oflnvestigation (FBI)

since September, 2015, and I am currently assigned to the Kansas City Division, Wichita

Resident Agency (WRA) of the FBI. I am specifically assigned to the Safe Streets Task Force



                                            Page 2of17
            Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 8 of 18




(SSTF). As a FBI Special Agent assigned to the SSTF my official duties include, but are not

limited to investigation into gangs, criminal violations of the Controlled Substances Act,

organized crime, and ongoing criminal enterprises. During my time as a FBI Special Agent, I

have participated in numerous gang and controlled substance violation investigations. While

conducting the investigations, I have authored T-III affidavits, pen registers, Global Positioning

System (GPS) cellular telephone tracking warrants, and social media warrants. I have conducted

extensive interviews, controlled narcotics purchases, surveillances, search warrants and arrest

warrants. My training and experience have involved, among other things, (a) the debriefing of

defendants, witnesses, and informants, as well as others who have knowledge of the distribution

and transportation of controlled substances, and of the laundering and concealment of proceeds

of drug trafficking; (b) surveillance; and (c) analysis of documentary and physical evidence.

Based on my training and experience as a FBI Special Agent, I have become familiar with the

manner in which narcotics traffickers conduct their drug-related businesses, including the

methods employed by narcotics dealers to import and distribute narcotics, and their use of coded

language to refer to narcotics, drug proceeds, and other aspects of narcotics trafficking. I have

been personally involved in numerous investigations involving the unlawful possession,

manufacture, distribution, and smuggling of controlled substances.

       5.       The information in this affidavit is information known to me as a result of my

participation in this investigation or is information that has been communicated to me by

witnesses or other law enforcement personnel involved in this investigation.




                                            Page 3of17
         Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 9 of 18




                                DESCRIPTION OF PROPERTY

        6.      The premises of 930 N. Yale Avenue, Wichita, Kansas 67208, is a single story

residential home, located on the northeast comer of Yale Avenue and Mossman Street. The

RESIDENCE has a detached garage, located on the east side of the residence, and a detached

shed in the backyard, which is on the north side of the property. There are three known points of

entry to the residence. The point of entry that investigators observed HILL used during this

investigation is on the west side of the residence, which is where a black mailbox is attached to

the RESIDENCE. A second door is located on the south side of the RESIDENCE and a third is

on the east side the RESIDENCE. The main door appears to be all wood and white in color. The

numbers "930" are directly above the main door. In addition, there appears to be at least one

surveillance camera on the west side of the RESIDENCE.

                                      PROBABLE CAUSE

       7.      On May 23, 2019, investigators were monitoring wire communications on Target

Telephone 1 and Target Telephone 2. At 7:20 p.m., session 4688, and on Target Telephone 1,

HILL received a phone call from an unknown male (UM). During the call, HILL asked the

unknown male, "Member that other thing you was talkin' bout?" The UM asked HILL, "The

greenery?" HILL replied, "Yep, yep, yep, yep, yep." HILL then tells the UM "Man, I need one,"

and then tells the UM to "hold on." HILL then handed Target Telephone 1 to Derek Hubbard

(HUBBARD), a/k/a "BO PEEP" or "BO," who then began talking to the UM. During the UM

and HUBBARD's conversation, HUBBARD asked the UM ifhe had any "Tree." The UM told

HUBBARD that he did but he would "wanna try that shit." HUBBARD then asked the UM, "It

ain't all that? It's just, what, some mediocre?" The UM responded, "Naw, it's good though .. .It

ain't, it ain't like the Gorilla Glue, thought. Put it like that." HUBBARD replied, "Oh, alright."



                                            Page 4of17
        Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 10 of 18




HUBBARD then asks, "What's the ticket?" The UM told HUBBARD, "Shit, I'll do, I'll do, I

mean, shit, to get you cool, shit. They done hit me 15 for these mother fuckers." I mean, I'll give

you one of 'em for 15 just because, get you cool." HUBBARD then told the UM, "Have

someone uh, somebody pull up on us, so I can check it out." The UM told HUBBARD to pull up

on his brother "Punch." The UM then asked HUBBARD, "What you said, the whole mother

fucker?" HUBBARD replied," Aw, no, I don't need. Naw, I can just get a QP or somethin', just

to hold me for a few days." HUBBARD, for a second time, asked the UM, "What's the ticket?"

The UM later replied to HUBBARD's question about the ticket, by stating, "Alright, I'll make it,

I got you. I'll make it right when you get here." HUBBARD replied, "Alright."

       8.      Investigators believe the purpose of the aforementioned phone conversation was

HUBBARD was looking to purchase marijuana from the UM and his brother, "Punch," as when

HUBBARD asked the UM if he had any "Tree," investigators know that "Tree" is slang for

marijuana. Initially, when the UM told HUBBARD that he would give him a "whole one" for

"15," investigators believe that the UM was going referring to one pound of marijuana and that

he would sell one pound of marijuana to HUBBARD for $1,500. Based upon training and

experience, I believe that $1,500 for one pound of marijuana, is consistent with the approximate

going rate for one pound of marijuana in the Wichita, KS area. Also, during the conversation,

when HUBBARD told the UM that he didn't need a "whole one," he just needed a "QP" to hold

him over for a few days, investigators believe that HUBBARD was referring to a quarter pound

of marijuana. At the time of this phone call, investigators were unsure on where "Punch" was at

and where HUBBARD had went to meet the UM and PUNCH.

       9.      On May 23, 2019, at 8:42 p.m., and while monitoring wire communications to

and from Target Telephone 1 and Target Telephone 2, investigators intercepted an incoming



                                           Page 5of17
         Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 11 of 18




call, session 4715 on Target Telephone 1. The incoming call was from (316) 200-1541 and it

was from the same UM during session 4688. HILL answered the call from the UM and then gave

Target Telephone 1 to HUBBARD. During the call HUBBARD told the UM, "There was only

one good one in there," followed by the UM stating, "I know that's, yeah the gorilla."

HUBBARD later told the UM, "I ain't trippin, I just needed something to hold me for a couple

days anyway." The UM then stated, "Naw, that, naw that shit good though. You gonna

(unintelligible) that's why I made sure I got you one and one in case you keepin one for you just

to smoke. That other shit just sell it cuz I got like nine Ki's of this shit just a minute ago."

HUBBARD then told the UM, "Man, uh, they was a little short. All of them about two grams

short but I ain't trippin. Just make sure your people keepin, I ain't even trippin."

        10.     Investigators believe the purpose of the aforementioned phone call was the UM

was calling to see what HUBBARD thought of the marijuana he had sold him. Investigators

believe that when HUBBARD and the UM were referencing "gorilla glue," they were referring

to high grade marijuana, as "gorilla glue" is slang for marijuana with high THC levels. Also,

during the call, when HUBBARD told UM "Man, uh, they was a little shmi. All of them about

two grams short but I ain't trippin," investigators believe that HUBBARD was telling the UM

that each ounce of marijuana HUBBARD had purchased, was approximately 2 grams short.

Investigators believe that HUBBARD had purchased 4 ounces (quarter pound) of marijuana, as

HUBBARD had told the UM in session 4688 he just needed a "QP." In addition, when the UM

had referenced just getting "nine Ki's," investigators believe the UM was telling HUBBARD

that he had just obtained 9 kilograms or approximately 19 .8 pounds of marijuana.

       11.     On May 24, 2019, law enforcement personnel were monitoring wire

communications on Target Telephone 1 and Target Telephone 2. At 8:28 p.m., session 4814,



                                             Page 6of17
        Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 12 of 18




investigators intercepted an outgoing call, while HILL was using Target Telephone 1. HILL

had called phone number (316) 200-1541 and spoke with the same UM from sessions 4688 and

4715. During the phone call, HILL told the UM that "Somebody wanna holla at you fam," at

which point HILL handed the phone off to a male who identified himself to the UM as Tony

Shaw (SHAW). After SHAW had briefly spoke to the UM, SHAW told the UM that "Dorzee"

wanted to tell him something. HILL then asked the UM, "You know that ting BO was doin

yesterday?" The UM acknowledged that he did, followed by HILL telling the UM, "Your homie

tryin to do two of 'em." The UM then asked HILL, "Ight. The homie right there? Alright." HILL

then later handed the phone back to SHAW. The UM told SHAW, "Hey, yeah, you hear, uh, go

over to my brother's and then uh, fuck, try this shit out, make sure that you like then go ahed and

fuck with my brother." SHAW then asked the UM, "What's the address?" The UM then told

SHAW, "930 North Yale, bro." SHAW then asked the UM, "Hold on, wait a minute, next

question. So for the half a elbow is how much?" The UM then told SHAW, "I'll do it to ya for

seven nigga." SHAW then told the UM, "Hey man, you betta tell them niggas man, that I'm a

real nigga and don't be bullshittin me." The UM replied, "Man, that's my little brother, Punchy.

Nigga what the fuck you talkin about?" The UM later told SHAW, "I'm finna tell him bro .. .I'm

sending my homie over there ... " SHAW responded, "Well, you ain't out, so you don't .. .I'd come

fuck with you."

       12.     Investigators believe that the purpose of the aforementioned phone call was HILL

was facilitating a drug transaction between SHAW and the UM, as HILL had made reference to

the drug transaction between the UM and HUBBARD the previous day. Investigators believe

that the transaction between the UM and SHAW was for one half pound of marijuana, as SHAW

had asked how much for "half a elbow," which investigators are aware that an "elbow" is slang



                                           Page 7of17
        Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 13 of 18




for one pound. Also, when the UM told SHAW, "I'll do it for ya for seven nigga," the UM was

telling SHAW he would charge him $700 for one half pound of marijuana. In addition,

investigators believe that SHAW went to 930 N. Yale, Wichita, KS, to purchase the one half

pound of marijuana from the UM' s brother, PUNCHY, as said address was provided to SHAW

by the UM, and the UM made reference that his brother PUNCHY would be there and would

meet with SHAW.

       13.    On May 25, 2019, at 1:50 p.m., investigators intercepted an outgoing phone call

on Target Telephone 2, which was session 478. HILL had called phone number (316) 761-

2289, which is a number used by Trey Maiiin. During the phone call, MARTIN told HILL that

he was looking to by some "Good," and that it was "hard to get some in town." HILL then told

MARTIN, "I got it. I know where some at. I can get you some right now." MARTIN asked

HILL, "How much is it though?" HILL replied, "Man, I can get a what's her name for 18 or

some half of that for 9. I can get you some." MARTIN then told HILL, "Yep, I need some. I

need a whole one." HILL responded, "Alright, let me uh, let me make a call. I can get you some.

I had to get BO and them some the other day."

       14.    Investigators believe the nature of the aforementioned phone call was MARTIN

was telling HILL that he needed some "Good," which is another slang term that is used to

describe high grade marijuana. Also, when HILL mentioned the number "18" and "9," HILL was

referencing that it would cost approximately $1,800 for a pound and $900 for one half pound,

and when MARTIN told HILL he wanted a "whole one," MARTIN was informing HILL that he

wanted one pound of marijuana. In addition, when HILL told MARTIN "I can get you some. I

had to get BO and them some the other day," investigators believe that HILL was referencing




                                          Page 8of17
        Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 14 of 18




when he facilitated the sales of marijuana for HUBBARD and SHAW, with the UM and

"PUNCHY."

        15.     On May 25, 2019, at 1:54 p.m., session 480, investigators intercepted an outgoing

phone call on Target Telephone 2. While using Target Telephone 2, HILL had called

"PUNCHY," at (316) 670-2268. During the phone call, HILL asked PUNCHY, "Aye, you know

the homie that came thru there yesterday?" PUNCHY replied, "Uh huh," followed by HILL

asking "Tone, you know what he came, what he came for? You still got some wit you?"

PUNCHY replied, "Yeah." HILL then told PUNCHY, "Let me get two of them." PUNCHY

informed HILL, "But you understand it ain't $700." HILL then asked, "What is it?" PUNCHY

replied, "The ticket is a band."

        16.    Investigators believe the purpose of the aforementioned phone call was HILL was

calling PUNCHY, for MARTIN, and was checking to see how much PUNCHY would charge for

one pound of marijuana, as on May 24, 2019, SHAW had purchased one half pound of marijuana

from PUNCY, at the RESIDENCE and SHAW was charged $700. During the call between HILL

and PUNCHY, HILL told PUNCHY, he wanted to get "Two" what "Tone" had gotten the

previous day. Also, during the call, when PUNCHY told HILL he wouldn't be able to get the

rates as SHAW did, as PUNCHY was going to charge HILL at a rate of $1,000 per one half

pound of marijuana rather than the $700 rate SHAW had received the previous day. In addition,

based upon training and experience, investigators know that a "band" is slang for $1,000.

       17.     On May 25, 2019, at 2:32 p.m., investigators intercepted an incoming call on

Target Telephone 2, which was session 487. The phone call was from MARTIN, who had

called from phone number (316) 761-2289. During the call, MARTIN asked HILL, "What up,

did you get that for me?" HILL replied, "Right," followed by MARTIN asking, "The Reds? I



                                           Page 9of17
           Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 15 of 18




mean, not the Reds but the KUSH?" HILL then stated, "Yeah, I can get it. What you want to

do?" MARTIN told HILL, "Yep, I'm, I'm ready" HILL then informed MARTIN, "Alright, here

I come."

       18.      Investigators believe the purpose of the aforementioned phone call between

MARTIN and HILL, was MARTIN was asking HILL ifhe had obtained the marijuana for him,

as MARTIN had asked HILL, ifhe had gotten the "KUSH." Based upon training and experience,

I know "KUSH" to be a slang tenn for marijuana.

       19.      On May 25, 2019, at approximately 2:41 p.m., and while watching pole camera

surveillance of HILL's residence, located at 2320 E. 24th Street, Wichita, KS, SA Heath observed

HILL depart his residence on foot and walk in a southeast direction. HILL was wearing a white

T-Shirt and blue jeans.

       20.      On May 25, 2019, at 2:44 p.m., investigators intercepted an outgoing call on

Target Telephone 2, which was session 488. HILL had called MARTIN, at (316) 761-2289.

During the phone call, HILL told MARTIN, "Bring it out here." MARTIN replied, "Alright, here

I come."

       21.     Investigators believe the purpose of the phone call was HILL had walked to

MARTIN's residence, which investigators believe to be 2444 N. Grove Street, Wichita, KS,

which happens to be an approximate 2 minute walk from HILL's residence, and obtain money

from MARTIN, so that HILL could purchase one pound of marijuana from PUNCHY.

       22.     Following the above phone call between HILL and MARTIN, investigators

initiated surveillance at the RESIDENCE. At approximately 2:52 p.m., investigators observed

HILL park in the driveway at the RESIDENCE. HILL was driving his black Mercedes sedan,

bearing KS dealer tag D1647K. Also, at the same time investigators observed HILL park in the



                                           Page 10of17
         Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 16 of 18




driveway of the RESIDENCE, investigators intercepted an outgoing phone call from Target

Telephone 2, which was session 489. During said phone call, HILL had called PUNCHY at

phone number (316) 670-2268, and upon PUNCHY answering HILL's phone call, PUNCHY

told HILL, "I see you bro." Investigators believe the purpose of HILL calling PUNCHY was to

tell PUNCHY that he was at the RESIDENCE and investigators believe PUNCHY monitors

surveillance video that had been located on the west side of the residence, as PUNCHY had seen

HILL before HILL had approached the RESIDENCE.

        23.     On May 25, 2019, and at approximately 2:59 p.m., HILL was observed exiting the

RESIDENCE and departing the area. HILL was driving the black Mercedes and was followed to

2444 N. Grove Street, where HILL was seen exiting the Mercedes, and walking in the front door

of 2444 N. Grove Street, which was at approximately 3:06 p.m.

        24.     On May 25, 2019, at 3:07 p.m., investigators intercepted an outgoing call on

Target Telephone 2, which was session 492. HILL had called PUNCHY at phone number (316)

670-2268. During the phone call, HILL told PUNCHY, "Bro, they don't even want it."

PUNCHY replied, "Uh, okay. God damn it." HILL informed PUNCHY, "He said it got seeds in

it or some shit." PUNCHY then told HILL, "Bring it back," followed by HILL stating, "I'm on

my, I'm on my way back." Investigators believe the purpose of said phone was that when HILL

took the marijuana to MARTIN, MARTIN decided that the marijuana wasn't any good because

"it had seeds in it."

        25.     On May 25, 2019, and at approximately 3:15 p.m., surveillance units observed

HILL arrive at the RESIDENCE, followed by HILL departing the RESIDENCE at

approximately 3: 17 p.m.




                                           Page 11of17
         Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 17 of 18




        26.      Based upon my training and experience, I am aware that individuals involved in

drug trafficking deal in cash, which they frequently keep on-hand or in a secure location, such as

their home and/or any outbuildings located on the prope1iy of the RESIDENCE. Furthermore, as

the affiant has wrote hereinabove, investigators are aware that individuals such as SHAW and

HILL have traveled to the RESIDENCE to purchase marijuana, in weights of pound increments.

        27.      Also, based upon my training and experience, I am aware that individuals

involved in drug trafficking regularly communicate with their co-conspirators, their sources of

supply, and their customers via cellular telephones, and that these phones are frequently in close

proximity to the traffickers. Additionally, individuals involved in drug trafficking will frequently

make use of other internet-based services and internet-connected devices for the purpose of

communicating with co-conspirators, their sources of supply and their customers. In this case,

investigators know that as a result of a court order, which has authorized the FBI to intercept

phone calls to and from HILL's phones, which are Target Telephone 1 and Target Telephone

2. Investigators have learned during this Title III investigation that communication facilities have

been used to facilitate the sales of illegal narcotics at the RESIDENCE.

        28.      Furthermore, based on my training and experience, I know that drug traffickers

possess firearms for the purpose of protecting themselves and their product, while being involved

in the illicit sales of narcotics.

                                          CONCLUSION

        29.      Based upon the above statements, there is probable cause to believe that

violations of Title 21, United States Code, Section 841(a)(l); conspiracy and attempt to possess

with intent to distribute and distribution of a controlled substance, in violation of Title 21, United

States Code, Section 846; and unlawful use of a communication facility to commit and facilitate



                                            Page 12of17
        Case 6:19-mj-06087-GEB Document 1 Filed 05/30/19 Page 18 of 18




the commission of drug trafficking offenses, in violation of Title 21, United States Code, Section

843(b); possession of a fireaim during and in relation to and in fmiherance of a drug trafficking

crime in violation of Title 18, United States Code, Section 924; and monetary laundering

offenses under Title 18, United States Code, Sections 1956 and 1957 have been committed and

that evidence, fruits, and instrumentalities of these offenses, more specifically described in

Attachment B, are located within the RESIDENCE.

       30.     I respectfully request this Comi issue a Search Wairnnt for the premises of the

RESIDENCE and authorizing:

               a. A search of the entire RESIDENCE;

               b. The opening and searching of all compartments and/or containers (locked,

                   sealed, or otherwise) within the RESIDENCE where the items specified in

                   Attachment B may be found; and

               c. The seizure and/or examination of all items listed in Attachment B as

                   evidence, fruits, and instrumentalities of criminal activity.




                                                      Cameron Heath
                                                      Special Agent
                                                      Federal Bureau of Investigation




                                           Page 13of17
